DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 1-5, 17-21, 23-32 are allowed.
The following is an examiner’s statement of reasons for allowance: Concerning claim 1, for a method of manufacturing a surgical tool comprising pivotally coupling an end effector base of an end effector to the intermediate member for rotation of the end effector base relative to the intermediate member about a second axis and wherein each of the articulation members extends from within the tool shaft to the end effector base laterally offset from the intermediate member has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1.
With respect to claim 17, for a method of manufacturing a minimally invasive surgical tool comprising coupling articulation members to the end effector base, wherein the articulation members are articulable to vary the orientation of the end effector base relative to the instrument shaft about each of the first axis and the second axis, wherein each of the articulation members is routed between the end effector base and a bore of the instrument shaft so as to pass outside of and separated from the intermediate member has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 17.
..
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792